I cannot concur in the opinion of Mr. Justice Marion. A long citation of authorities in a dissenting opinion is unnecessary. The plaintiffs were occupying a room at the hotel, claiming that they were husband and wife. They were expelled from the hotel, under the allegation that they were not husband and wife. It was a denial of the joint relationship that caused the trouble. *Page 78 
It seems to me that the illustrations used are not appropriate to the case. When a husband and wife are injured in one railroad accident, the injuries are individual, and not joint. It seems to me that the case is somewhat like an injury to a copartnership. I do not think that it will be doubted that the copartnership can bring an action for injury to the copartnership, although the injury to the two copartners may not be the same. One of the copartners may have no other business that could be affected. The other may have other business and all business in which the other copartner is engaged may be affected. In the joint action the other copartner may not be able to recover for the injury peculiar to himself; but the injury to the copartnership is a joint injury, and for this injury it may recover. Here the offense was against the husband and wife and affected their relation as husband and wife. This is manifestly a joint injury. If the defendant had moved to strike out those allegations of damage that were peculiar to the husband, a different question would have been presented; but to my mind there certainly was a joint injury, for which a joint action can be maintained, and it was not error to overrule the demurrer.
For these reasons I dissent.